DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/26/2021 has been entered.  New claim 22 has been added.  Claims 7-9, 11-13, and 16 have been cancelled.
The art rejections over Stark are withdrawn in view of the amendments.
Claims 1, 3, 5, 14-15, and 18-22 are pending in the application.

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments [pg. 8 of the remarks] regarding the combination of Andoh with Garbon or Lamb are not persuasive.  In response to applicant's argument that such combination would require modifications not taught in the prior art, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Garbon and Lamb both teach particular structures useful for trapping hydrocarbon contaminants in devices operating on similar principles as Andoh’s taught device i.e. sedimentation and upflow for separation.  Garbon [0066] even teaches explicit guidance as to the design features limiting the capacity for oil.  By clearly teaching the particular part shapes and functions thereof for trapping floating material such as oil, the prior art 
Further, regarding the potential anticipatory interpretation, the claim language suggests that positioning of the outlet is sufficient to constitute the required structure of the hydrocarbon trap.  Because Andoh teaches openings positioned at such a level, this appears a reasonable interpretation to satisfy the broadest reasonable interpretation of the requirements.  Regardless, if other structure is considered implicit or inherently required by the term “trap,” such structure is sufficiently taught by Garbon and Lamb so as to be obvious as discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19 and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites a porous housing containing elemental iron for generating ferrous oxide.  This appears to represent new matter; the instant specification suggests that such element may include ferric metal fibers e.g. steel, but does not use the term “elemental iron” such that it is not clear that the 
Claim 22 depends from claim 19 and would similarly incorporate potential new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 14, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Andoh et al (US PGPub 2007/0108122 A1) in view of Howe (US 6,780,310 B1), also in view of Garbon et al (US PGPub 2016/0160489 A1) and/or Lamb et al (US 4,983,295), also in view of Bryant (US PGPub 2004/0055950 A1).
	With respect to claim 1, Andoh teaches a water treatment device containing nested tanks which includes an inlet (6), outer tank (22) fed from the inlet, inner tank (24) fed from the outer tank, and outlet (8) fed from the inner tank [Abs].  The outer tank functions as a first tank for gravitational settlement of contaminants which may deposit in a sump region (20) [Fig. 2].  This is also one or more containment separation elements using gravitational separation; further, the inner tank may itself achieve a measure of gravitational separation [0037] although screens may also be provided at such location to provide size-based filtration.  Further, filter media may be employed within the second tank [0039].
	Applicant amended to require that the first tank inner wall is defined by the second tank, and the base of the second tank is spaced above the base of the first tank.  Andoh teaches that wall (24) acts as both the inner wall of the outer tank and the outer wall of the inner tank [0030], as required by the claim language.  Andoh teaches that the base of the second tank is spaced above the base of the first tank [Fig. 2, 0032].
Applicant amended to require a vortex facilitating formation for generation of a vortex in the first tank.  Andoh teaches as above, including that the inlet is connected to a chute with a tangentially oriented port (14) to provide tangential flow in the first/outer tank [0028].  Given the broadest reasonable interpretation, this may properly be considered a vane to which the inlet directs inflowing liquid to generate a vortex in the first tank.  Alternatively, Howe teaches a system for treating storm water which provides an adjustable vane to deflect flow coming from an inlet, to provide the desired vortex strength as needed [Abs].  If the structure taught by Andoh is not considered a vane, then at minimum the use of a vane would have been obvious in view of Howe e.g. as a simple substitution for one known structure for another performing its well-known and expected function, providing 
Applicant amended to require one or more hydrocarbon traps, with a first trap upstream of the second tank, formed by positioning an upstream end of the passageway below an invert level of the outlet.  Andoh teaches positioning the conduits connecting the first and second tanks i.e. apertures (34) below the invert level of the outlet (8), which are openings in the wall between the first and second tanks.  As best understood, this therefore anticipates the claimed hydrocarbon trap, though it is not explicitly identified as such.  Alternatively, Garbon teaches a hydrodynamic separator and teaches that an insert structure between a first/outer tank and what may be considered a second inner tank (an upflow pipe leading to an outlet section) may serve to trap oil and other floating debris by way of its shape i.e. providing an opening that is spaced below the top of the insert, with the pipe configured for upflow above the opening to the outlet [0065-0066, Fig. 3].  Similarly, Lamb teaches separator structures which employ rotational movement for sedimentation and which includes a floatables trap (19) as a similar lower-level orifice for transfer from an outer annular tank section to a central inner tank section which thereafter connects to a raised outlet (8) [Abs, Col. 3 lines 20-54].  As such, if the structure taught by Andoh is considered insufficient, at minimum it would have been obvious to explicitly design the system to trap oil and other floatables as suggested by Garbon and Lamb using similar structures, to prevent them from passing to the second/inner tank and from there to the treated water outlet.
Applicant amended to require first and second filters, including coarse and fine filters, with coarse upstream, with second filter in the second tank.  Andoh teaches that a screen may be provided over each aperture or over similar structures which may be considered upstream of the downstream side of the conduit i.e. on the outer wall defining the conduit [0018, 0034, 0041] which may represent a first filter, and teaches a filter media may be employed in the second/inner tank, downstream of the 
Applicant amended to require a conduit extending into the first tank with an open end at the top and bottom, passing through the second tank.  Andoh teaches a conduit extending through the center of the second tank which connects a region adjacent the top of the first tank to the lower region of the first tank [0033, 0038].
Applicant amended to require a relief port in an upper portion of the conduit for fluid communication between the conduit and an upper portion of the second tank to allow bypass of the filters.  Andoh teaches the structure as above, including a central conduit through which fluid would be capable of flowing from the first/outer tank into the second/inner tank if sufficiently overflowed, e.g. in the case that alternative fluid pathways become blocked.  Andoh does not explicitly teach this an a relief port but, given the broadest reasonable interpretation, because the arrangement would facilitate such flow (in particular e.g. if the overflow weir (38) and normal inlets (34) were both blocked), the structure may be considered as anticipating the claim requirements.  Additionally or alternatively, Bryant teaches a separation tank with nested chambers, in which feed is provided to an inner core chamber and flows to an outer annular chamber to reach an outlet (analogous to the inner conduit within the second tank as in Andoh) [Abs] and teaches specifically that if an obstruction prevents normal flow of fluid i.e. through various treatment sections, an overflow opening (430) at the top of the central conduit allows for feed to flow directly to the annular outer chamber and through the outlet, thus bypassing the obstruction [0062, Fig. 4].  As such, if the structure taught by Andoh is considered insufficient, at minimum the claimed arrangement would have been obvious to one of ordinary skill in the art to adopt as in Bryant, because in view of Bryant it would be recognized that the core conduit taught by Andoh 


    PNG
    media_image1.png
    750
    605
    media_image1.png
    Greyscale

	With respect to claims 3 and 5, as above a vane is either taught by Andoh and/or obvious over Howe, and further the inlet taught by Andoh directs flow into the structure to generate the vortex.
With respect to claim 14, as above the passageway includes an opening or openings (34) between tanks.
With respect to claim 15, Andoh teaches that the base of the second/inner tank (30) may be structures to allow any solid accumulation to potentially pass back throught he apertures (34) into the first/outer tank, where the wall is slanted [0032-0034, 0037, Fig. 2]
With respect to claim 20, Andoh teaches treating water by flowing it through the vessel from the inlet, through the tanks in sequence, and out of the outlet [0036-0037].
	With respect to claim 21, as above Andoh teaches the tank wall structures and conduit as claimed, and further teaches that the conduit can be used to access the sump (20) e.g. for periodic removal of contaminants [0038].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Andoh et al in view of Howe, in view of Garbon et al and/or Lamb et al, in view of Bryant, further in view of Rauch et al (US PGPub 2018/0111852 A1).
Andoh teaches as above but is silent to a magnetic separator in either of the first or second tanks.
However, Rauch teaches a system for monitoring stormwater [Abs] and teaches that magnets (74) may be included as part of a separation chamber to attrack and remove ferrous particulates which might be present in the fluid, including those which might be generated due to wear of associated structures [0109-0110].
It would have been obvious to one of ordinary skill in the art to modify Andoh’s taught system to include a magnetic separator as in Rauch to allow for removal of particular magnetic contaminants, including those that might be generated through wear of system structures.
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andoh et al in view of Howe, in view of Garbon et al and/or Lamb et al, in view of Bryant, further in view Maeda (US 5,518,631) and/or Cameron (US 5,976,374).
Andoh teaches as above but is silent to providing a porous housing in the second tank containing elemental iron to generate ferrous oxide.
However, Maeda teaches a material for phosphorus removal from water, which is contained within a porous housing (a water permeable material), and which contains as a major component an iron source such as iron fibers [Abs, Col. 2 lines 6-26].  Similarly, Cameron teaches filters for aqueous media [Abs] and teaches that sources of iron such as steel wool may be provided, which will oxidize and enhance removal of phosphates and the like [Col. 4 lines 4-13].
It would have been obvious to one of ordinary skill in the art to further modify the system of Andoh to include a source of iron such as iron fibers or steel wool because, as in Maeda and Cameron, such materials are useful in removal of various phosphorus species in water treatment applications.  Further, it would have been obvious to include it in the second tank and in a suitably permeable container because Maeda already teaches a permeable container and, regardless, Andoh already teaches providing various filter media useful to remove solids which are positioned in the second tank and may be provided within a permeable housing such as a cartridge [0039]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777